DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 32, 33, 36 and 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wenstrom, Jr. et al. (2006/0074434).  Wenstrom discloses, at least in figure 7 and paragraph [0031]; a guide (500) for accessing an internal anatomical site comprising: a hollow shaft (502) having a longitudinal axis, an inner wall, an outer wall, a proximal end, and a distal end, the distal end including a first edge (comprising edge  by first and second concave portions (other cut-outs between 512 and 518 or portions of the lumen of the hollow shaft), and the first concave portion positioned opposite the second concave portion, wherein the cut-out has a parabolic shape, wherein the guide further comprises a viewing window (See annotated fig. 7 below.) disposed near the distal end of the shaft, wherein the second shape (512) includes a convex portion (as shown in annotated fig. 7 below) covering a greater circumferential distance of the distal end than a combination of the first and second sharpened points (518).



    PNG
    media_image1.png
    274
    643
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 18-22, 24-28, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenstrom, Jr. et al. (2006/0074434) in view of Jacobs et al. (2005/0137600), and further in view of Barber (4,541,423). Wenstrom, Jr. et al. disclose the invention substantially as claimed. Wenstrom, Jr. et al. disclose, at least in figure 7 and paragraph [0031]; a guide for accessing an internal anatomical site comprising: a hollow shaft (500) having a longitudinal axis, an inner wall, an outer wall, a proximal end, and a distal end, the distal end having a first edge comprising edge portions of 514, cut-outs, and 518—see annotated fig. 7 above and a second edge (comprising edge portions of 512)  each extending between the inner and outer walls, the first edge positioned opposite the second edge, the first edge having a first shape and the second edge  having a second shape,  the first shape being different from the second shape, the first shape including a first sharpened point (518), wherein the guide is adapted to receive a drill (520); wherein the distal end terminates in the first and second edges, wherein the distal end further includes a window (See annotated fig. 7 above.) extending through the inner and outer walls of the shaft, wherein a perimeter of the window is fully enclosed within the shaft, wherein the first shape of the first edge .
	However, Wenstrom, Jr. et al. do not explicitly disclose that the shaft includes a curvature along at least a portion of the longitudinal axis, wherein the cut-out is offset from an outer curve and an inner curve of the curvature, wherein the shaft has a curved angle of about 0 degrees to about 90 degrees, wherein the shaft has a curved angle of about 0 degrees to about 25 degrees, or  wherein the cut-out of the first edge aligns with one of an outer curve or an inner curve of the curvature.  Jacobs et al. teach, at least in figure 6 and para. [0083], a shaft (110), which may be “non-curved,” but may optionally made to have a variable curvature along at least a portion of a longitudinal axis, wherein a cut-out (e.g., 128c) is offset from an outer curve and an inner curve of the curvature, wherein the shaft has a curved angle of about 20 degrees (as shown in fig. 6), and wherein a cut-out (e.g., 128a or 128b) of the first edge aligns with one of an outer curve or an inner curve of the curvature.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Jacobs et al., to modify the shaft of Burkhart, so that it has a curvature as claimed.  Such a modification would allow at least the distal portion of the shaft (and its cut-out) to be positioned, as desired, for accessing a surgical site within a patient’s body.
However, Wenstrom, Jr. et al. in view of Jacobs et al. do not explicitly disclose that the drill is flexible. Nevertheless, Wenstrom, Jr. et al. disclose, in para. [0032], that the drill may be “any conventional bone-penetrating device that can be positioned through a cannulation in the drill guide.” Barber teaches, at least in figures 1-3 and col. .
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenstrom, Jr. et al. (2006/0074434) in view of Jacobs et al. (2005/0137600) and Barber (4,541,423), and further in view of Heisler et al. (6,419,684).  Wenstrom, Jr. et al. in view of Jacobs et al. and Barber disclose the invention substantially as claimed, but do not disclose a flattened portion extending along at least a portion of the outer wall to the first edge, wherein the cut-out is along at least part of the flattened portion. Heisler et al. teach, at least in figure 10 and col. 4, line 63 to col. 5, line 10; a flattened portion (340) of a shaft (804) extending along at least a portion of an outer wall to a first edge, wherein a cut-out (e.g., 326 or 328) is along at least part of the flattened portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Heisler et al., to modify the shaft of Wenstrom, Jr. et al. in view of Jacobs et al. and Barber, so that it includes a flattened portion as claimed. Such modification would allow the shaft to have tapered portions for easing insertion of the shaft through tissue.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenstrom, Jr. et al. (2006/0074434) in view of Heisler et al. (6,419,684).  Wenstrom but do not disclose a flattened portion extending along at least a portion of the outer wall to the first edge, wherein the cut-out is along at least part of the flattened portion. Heisler .
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenstrom, Jr. et al. (2006/0074434) in view of Jacobs et al. (2005/0137600). Wenstrom, Jr. et al. disclose the invention substantially as claimed, but do not explicitly disclose that the shaft includes a curvature along at least a portion of the longitudinal axis and the cut-out of the first edge aligns with one of an outer curve or an inner curve of the curvature. Jacobs et al. teach, at least in figure 6 and para. [0083], a shaft (110), which may be “non-curved,” but may optionally made to have a variable curvature along at least a portion of a longitudinal axis, wherein a cut-out (€.g., 128c) is offset from an outer curve and an inner curve of the curvature, wherein the shaft has a curved angle of about 20 degrees (as shown in fig. 6), and wherein a cut-out (e.g., 128a or 128b) of the first edge aligns with one of an outer curve or an inner curve of the curvature. It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Jacobs et al., to modify the shaft of Wenstrom, Jr. et al., so that it has a curvature as claimed. Such a modification would allow at least the distal portion of the shaft (and its cut-out) to be positioned, as desired, for accessing a surgical site within a patient’s body.
Response to Amendment
Applicant’s arguments with respect to claims 18-22, 24-36, and 38 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771